DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/416,870, application filed on 05/20/2019.  
3.	Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE et al. (US PG Pub No. 2018/0029809).

7.          With respect to claim 1, LEE teaches:
a base having a top surface that defines an aperture sized to mate with a charging station of a robotic vacuum (see base near item 4, as shown in Fig 1, the base having an aperture to mate with a charging station at or around item 4, and to dock the robot shown at item 2, para 68-72; also see robot charging station mounter and flat portion at mounter to accept robot for docking, para 5A at 310, 317, 318, front surface 302); 
one or more supports extending substantially perpendicular from the surface of the first base (see supports around item 2041 of Fig 4; also see supports shown in Fig 5A at 2041 and 2042, these supports are perpendicular or vertical to the charging station base entry orientation, para 88-92); and 
a shelf supported by the one or more supports that extends parallel to the surface of the base (see container 230a designed to sit on top of the one or more supports 2041/2042 and collectively designed to support the container/refrigerator sitting on top of the container 230a, Fig 10A, see para 120-125).

8.          With respect to claim 2, LEE teaches:
wherein the aperture extends from the top surface of the base into the base such that the charging station forms a substantially flat and continuous surface with the top surface of the base (see aperture near or at docking station front surface and mounter 4 in Fig 1, a flat front surface, para 105-110).

9.          With respect to claim 3, LEE teaches:
wherein an end of the base is tapered to extend from the top surface of the base towards a plane of a bottom surface of the base (also see robot charging station mounter and flat portion at mounter to accept robot for docking, para 5A at 310, 317, 318, front surface 302; docking station front surface and mounter 4 in Fig 1, a flat front surface, para 105-110).

10.          With respect to claim 4, LEE teaches:
a storage container coupled to the shelf (see storage container coupled to shelf that is a fridge, see container 230a designed to sit on top of the one or more supports 2041/2042 and collectively designed to support the container/refrigerator sitting on top of the container 230a, Fig 10A, see para 120-125; also see Fig 1, para 69-72 describing a storage device item 3).

11.          With respect to claim 5, LEE teaches:
wherein the storage container comprises a hinged lid (see hinged door of storage refrigerator, Fig 9 at Item 211, para 90-95). 

12.          With respect to claim 6, LEE teaches:
wherein the storage container defines a cord aperture extending through at least one wall of the storage container (see power cable built into housing for storing cable and supplying power, para 98-100; also see cable storage, para 102-105).

13.          With respect to claim 7, LEE teaches:
wherein the storage container is removably coupled to the shelf (see mounting/un-mounting the container on the robot and robot storage device, Abstract; see container transferor to move container, para 130-135).

14.          With respect to claim 8, LEE teaches:
a trash bin supported by the shelf (see storage, bins and containers, see para 95-102 and para 107-119).

15.          With respect to claim 9, LEE teaches:
wherein the trash bin is fastened to the shelf (see storage, bins and containers secured to overall apparatus/system, see para 95-102 and para 107-119).

16.          With respect to claim 10, LEE teaches:
wherein the trash bin is removably coupled to the shelf (see storage, bins and containers secured to overall apparatus/system, see para 95-102 and para 107-119).

17.          With respect to claim 11, LEE teaches:
wherein the one or more supports extending substantially perpendicular from the surface of the first base comprise a first support and a second support, and wherein the apparatus further comprises: a cross member coupled to the first and second supports (see support structure for container, refrigerator, and other above storage bins/areas, Figs 5A-8).

18.          With respect to claim 12, LEE teaches:
wherein each of the one or more supports extending substantially perpendicular from the surface of the first base each comprises: a first bracket extending at least partially into the base; and a second bracket fastened to the shelf and to the first bracket (see support structure for container, refrigerator, and other above storage bins/areas, Figs 5A-8).

19.          With respect to claim 13, LEE teaches:
wherein the base comprises a flat back surface (see flat back surface of base of charging/storing dock for robot, see support structure for container, refrigerator, and other above storage bins/areas, Figs 5A-8).

20.          With respect to claim 14, LEE teaches:
the charging station of the robotic vacuum (see charging station for a  robot cleaner, Abstract, para 72).

21.          With respect to claim 15, LEE teaches
the robotic vacuum (see robot cleaner, Abstract, para 72, Fig 1).

22.          With respect to claim 16, LEE teaches:
wherein the aperture has a width of approximately 5.25 inches and a length of approximately 5.75 inches (see appropriate and approximate dimensions for under storage area and charging station large enough to fit a robot cleaner of typical size and shape, para 91-97, 102-105, 117-120).

23.          With respect to claim 17, LEE teaches:
wherein the aperture has a depth of approximately 0.0625 (see appropriate and approximate dimensions for under storage area and charging station large enough to fit a robot cleaner of typical size and shape, para 91-97, 102-105, 117-120).

24.          With respect to claim 18, LEE teaches:
wherein the base has a length greater than a length of the shelf (see appropriate and approximate dimensions for under storage area and charging station large enough to fit a robot cleaner of typical size and shape, para 91-97, 102-105, 117-120).

25.          With respect to claim 19, LEE teaches:
W	herein the shelf and base are of equal lengths (see appropriate and approximate dimensions for under storage area and charging station large enough to fit a robot cleaner of typical size and shape, para 91-97, 102-105, 117-120).

LEE teaches:
wherein the base has a width between 13.3 and 14.2 inches (see appropriate and approximate dimensions for under storage area and charging station large enough to fit a robot cleaner of typical size and shape, para 91-97, 102-105, 117-120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851